Order entered April 13, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00102-CV

                   ESTATE OF FREDERIC B. ASCHE, JR., DECEASED

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-11-3533-2

                                           ORDER
        We GRANT the April 11, 2016 motion of court reporter Terri Etekochay for an

extension of time to file the reporter’s record. The reporter’s record shall be filed by APRIL 15,

2016.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE